Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 1 of 27 PageID 1536




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 ROBERTO SORIA-ZAVALA,

       Petitioner,

 v.                                                    Case No. 8:18-cv-327-T-36AEP

 SECRETARY, DEPARTMENT
 OF CORRECTIONS.

       Respondent.
 _________________________________/

                                      ORDER

       Roberto Soria-Zavala petitions for the writ of habeas corpus under 28 U.S.C.

 § 2254 and challenges his state court conviction for lewd and lascivious molestation of

 a minor. (Doc. 1) Respondent argues that Ground Two and Ground Four are

 unexhausted and procedurally barred from federal review. (Doc. 13 at 22–26, 34–44)

 Upon review of the petition and the response and exhibits (Docs. 13 and 14), the

 petition will be denied.

                             PROCEDURAL HISTORY

       A jury convicted Soria-Zavala of lewd and lascivious molestation of a minor.

 At trial, A.A. testified that Soria-Zavala touched her vagina when she was 10 years

 old. Soria-Zavala was A.A.’s cousin and lived with her. A.A. and her sister were

 playing tag with Soria-Zavala. When A.A. bent over to pick up a bottle cap that she

 dropped, Soria-Zavala snuck up behind her and touched her vagina. A.A.’s sister saw




                                           1
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 2 of 27 PageID 1537




 Soria-Zavala put his hand in A.A.’s pants. Soria-Zavala moved out of the home

 shortly after. A.A. told her father about the touching a year later.

       Police interrogated Soria-Zavala at his home. At first, Soria-Zavala denied that

 he touched A.A. He then said that A.A. had exposed herself to him and he may have

 accidentally touched her. He was sitting on some stairs, A.A. came up to him from

 behind and exposed herself, and he pushed her away and may have accidentally

 touched her vagina. He believed that A.A. and her father made up the accusation so

 that A.A.’s father could evict him from the home.

       Soria-Zavala agreed to take a polygraph examination.             After signing a

 polygraph examination consent form and a Miranda rights waiver form, Soria-Zavala

 admitted to touching A.A. He told the detective that he was playing outside with

 A.A., A.A. was leaning against a car, and he stuck his hand in her pants and touched

 her vagina underneath her underwear for ten seconds. He denied touching A.A. when

 she was picking up something from the ground and denied touching her any other

 time. The jury viewed a video recording of the interrogation. Soria-Zavala also wrote

 a confession which stated: “[A.A.] was around the car, and I stuck my hands in the

 pants and I touched the vagina.” The detective arrested him without administering

 the polygraph examination.

       The jury found Soria-Zavala guilty as charged. The trial court sentenced him

 to life in prison with a 25-year mandatory minimum term (Doc. 14-2 at 103) but

 resentenced him to the 25-year term only after granting his motion to mitigate his

 sentence. (Doc. 14-2 at 108, 114) Soria-Zavala appealed and the state appellate court


                                            2
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 3 of 27 PageID 1538




 affirmed in an unexplained decision. (Doc. 14-3 at 70) The post-conviction court

 denied relief after an evidentiary hearing (Doc. 14-4 at 178–82) and the state appellate

 court affirmed in an unexplained decision. (Doc. 14-4 at 257) Soria-Zavala’s timely

 federal petition followed.

                        GOVERNING LEGAL PRINCIPLES

 AEDPA

       Because Soria-Zavala filed his federal petition after the enactment of the

 Antiterrorism and Effective Death Penalty Act of 1996, AEDPA governs the review

 of his claims. Lindh v. Murphy, 521 U.S. 320, 336–37 (1997). AEDPA amended 28

 U.S.C. § 2254(d) to require:

              An application for a writ of habeas corpus on behalf of a person
              in custody pursuant to the judgment of a State court shall not be
              granted with respect to any claim that was adjudicated on the
              merits in State court proceedings unless the adjudication of the
              claim —

              (1)    resulted in a decision that was contrary to, or
                     involved an unreasonable application of, clearly
                     established Federal law, as determined by the
                     Supreme Court of the United States; or

              (2)    resulted in a decision that was based on an
                     unreasonable determination of the facts in light of
                     the evidence presented in the State court
                     proceeding.

       Williams v. Taylor, 529 U.S. 362, 412–13 (2000) interprets this constraint on

 the power of the federal habeas court to grant a state prisoner’s petition:

              Under the “contrary to” clause, a federal habeas court may grant
              the writ if the state court arrives at a conclusion opposite to that
              reached by this Court on a question of law or if the state court
              decides a case differently than this Court has on a set of


                                               3
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 4 of 27 PageID 1539




              materially indistinguishable facts. Under the “unreasonable
              application” clause, a federal habeas court may grant the writ if
              the state court identifies the correct governing legal principle
              from this Court’s decisions but unreasonably applies that
              principle to the facts of the prisoner’s case.

 Clearly established federal law refers to the holding of a U.S. Supreme Court’s opinion

 at the time of the relevant state court decision. Williams, 529 U.S. at 412.

       “[A]n unreasonable application of federal law is different from an incorrect or

 erroneous application of federal law.” Williams, 529 U.S. at 412 (italics in original).

 Even clear error is not enough. Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017).

 A federal petitioner must show that the state court’s ruling was “so lacking in

 justification that there was an error well understood and comprehended in existing law

 beyond any possibility of fairminded disagreement.” Harrington v. Richter, 562 U.S.

 86, 103 (2011).    “This is ‘meant to be’ a difficult standard to meet.”         LeBlanc,

 137 S. Ct. at 1728 (quoting Richter, 562 U.S. at 102).

       A factual determination by the state court is not unreasonable “merely because

 the federal habeas court would have reached a different conclusion in the first

 instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). A federal habeas court may grant

 relief only if “in light of the evidence presented in the state court proceedings, no

 reasonable jurist would agree with the factual determinations upon which the state

 court decision is based.” Raleigh v. Sec’y, Fla. Dep’t Corrs., 827 F.3d 938, 948–49

 (11th Cir. 2016). A state court’s factual determinations are presumed correct, and a

 petitioner has the burden of rebutting that presumption by clear and convincing

 evidence. 28 U.S.C. § 2254(e)(1).


                                             4
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 5 of 27 PageID 1540




       “[AEDPA] modified a federal habeas court’s role in reviewing state prisoner

 applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

 convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S.

 685, 694 (2002). Consequently, “review under [Section] 2254(d)(1) is limited to the

 record that was before the state court that adjudicated the claim on the merits.” Cullen

 v. Pinholster, 563 U.S. 170, 181–82 (2011). Accord Landers v. Warden, Att’y Gen. of Ala.,

 776 F.3d 1288, 1294–95 (11th Cir. 2015) (applying Pinholster to Section 2254(d)(2)).

       If the last state court to decide a federal claim explains its decision in a reasoned

 opinion, a federal habeas court reviews the specific reasons in the opinion and defers

 to those reasons if reasonable. Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). If the

 last state court decision is without reasons, the federal court “should ‘look through’

 the unexplained decision to the last related state-court decision that does provide a

 relevant rationale [and] presume that the unexplained decision adopted the same

 reasoning.” Id. at 1192.

 Ineffective Assistance of Counsel

       Soria-Zavala asserts ineffective assistance of counsel — a difficult claim to

 sustain. Strickland v. Washington, 466 U.S. 668, 687 (1984) explains:

              First, the defendant must show that counsel’s performance was
              deficient. This requires showing that counsel made errors so
              serious that counsel was not functioning as the “counsel”
              guaranteed the defendant by the Sixth Amendment. Second, the
              defendant must show that the deficient performance prejudiced
              the defense. This requires showing that counsel’s errors were so
              serious as to deprive the defendant of a fair trial, a trial whose
              result is reliable.




                                              5
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 6 of 27 PageID 1541




 “There is no reason for a court deciding an ineffective assistance of counsel claim . . .

 to address both components of the inquiry if the defendant makes an insufficient

 showing on one.” Strickland, 466 U.S. at 697.

       “[C]ounsel is strongly presumed to have rendered adequate assistance and made

 all significant decisions in the exercise of reasonable professional judgment.”

 Strickland, 466 U.S. at 690. “[A] court deciding an actual ineffectiveness claim must

 judge the reasonableness of counsel’s challenged conduct on the facts of the particular

 case, viewed as of the time of counsel’s conduct.” Id. “An error by counsel, even if

 professionally unreasonable, does not warrant setting aside the judgment of a criminal

 proceeding if the error had no effect on the judgment.” Strickland, 466 U.S. at 691. To

 demonstrate prejudice the defendant must show “a reasonable probability that, but for

 counsel’s unprofessional errors, the result of the proceeding would have been

 different.” Id. A reasonable probability is a “probability sufficient to undermine

 confidence in the outcome.” Strickland, 466 U.S. at 694.

       Strickland cautions that “strategic choices made after thorough investigation of

 law and facts relevant to plausible options are virtually unchallengeable.” Strickland,

 466 U.S. at 690–91. Because the standards under Strickland and AEDPA are both

 highly deferential, “when the two apply in tandem, review is ‘doubly’ so.” Richter,

 562 U.S. at 105. “Given the double deference due, it is a ‘rare case in which an

 ineffective assistance of counsel claim that was denied on the merits in state court is

 found to merit relief in a federal habeas proceeding.’” Nance v. Warden, Ga. Diag.




                                            6
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 7 of 27 PageID 1542




 Prison, 922 F.3d 1298, 1303 (11th Cir. 2019) (quoting Johnson v. Sec’y, Dep’t Corrs., 643

 F.3d 907, 911 (11th Cir. 2011)).

 Exhaustion and Procedural Default

       A petitioner must exhaust the remedies available in state court before a federal

 court can grant relief on federal habeas. 28 U.S.C. § 2254(b)(1)(A). The petitioner

 must (1) alert the state court to the federal nature of his claim and (2) give the state

 court one full opportunity to resolve the federal claim by invoking one complete round

 of the state’s established appellate review process. O’Sullivan v. Boerckel, 526 U.S. 838,

 845 (1999); Picard v. Connor, 404 U.S. 270, 278 (1971). The state court must have the

 first opportunity to review and correct any alleged violation of a federal right. Baldwin

 v. Reese, 541 U.S. 27, 29 (2004).

       A federal court may stay — or dismiss without prejudice — a habeas case to

 allow a petitioner to return to state court to exhaust a claim. Rhines v. Weber, 544 U.S.

 269 (2005); Rose v. Lundy, 455 U.S. 509 (1982). If the state court would deny the claim

 on state procedural grounds, the federal court instead denies the claim as procedurally

 barred. Snowden v. Singletary, 135 F.3d 732, 736 (11th Cir. 1998) (citing Coleman v.

 Thompson, 501 U.S. 722, 735 n.1 (1991)). A petitioner may excuse a procedural default

 on federal habeas by (1) showing cause for the default and actual prejudice from the

 alleged violation of federal law or (2) demonstrating a miscarriage of justice. Maples v.

 Thomas, 565 U.S. 266, 280 (2012); House v. Bell, 547 U.S. 518, 536–37 (2006).




                                             7
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 8 of 27 PageID 1543




       In Ground Four, Soria-Zavala cites Martinez v. Ryan, 566 U.S. 1 (2012) and

 asserts that the absence of appointed counsel in state post-conviction proceedings

 excuses the procedural default. (Doc. 1 at 12–15) When a state court requires a

 defendant to raise an ineffective assistance of counsel claim in a collateral proceeding,

 a petitioner can establish (1) cause by showing either that the state court did not

 appoint him counsel or that appointed counsel was ineffective for not raising a claim,

 and (2) prejudice by showing that the claim is a substantial one, or has “some merit.”

 Martinez, 566 U.S. at 14.

       A Florida court requires a defendant to raise an ineffective assistance of counsel

 claim in a collateral proceeding. Robards v. State, 112 So. 3d 1256, 1266–67 (Fla. 2013).

 The state court appointed Soria-Zavala post-conviction counsel after the time to file a

 new post-conviction claim expired. (Doc. 14-3 at 72, 232–34) Fla. R. Crim. P.

 3.850(e) (“New claims for relief contained in an amendment need not be considered

 by the court unless the amendment is filed within the time frame specified in

 subdivision (b).”). Consequently, Soria-Zavala must demonstrate the claim has “some

 merit” to excuse a procedural default. Martinez, 566 U.S. at 14.

                                       ANALYSIS

 Ground One

       Soria-Zavala asserts that the trial court violated his right to counsel and his right

 against self-incrimination by denying his motion to suppress statements that he made

 to police. (Doc. 1 at 3) He contends that police officers took him into custody to

 administer a polygraph examination, failed to adequately advise him of his

                                             8
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 9 of 27 PageID 1544




 constitutional rights, and coerced the waiver of his rights. (Doc. 1 at 3–7) At a hearing,

 the trial court orally denied the motion as follows (Doc. 14-2 at 164–67):

              After listening to the testimony, I don’t believe that the defendant
              was in custody. He clearly was told he didn’t have to make a
              statement if he didn’t want to. He didn’t have to take the
              polygraph if he didn’t want to, which implies and, of course, you
              know there’s only been one witness. So the testimony is
              uncontroverted, but it implies that if the defendant had said, I’m
              not going to take your test, I don’t want to talk to you, it’s over,
              and he leaves. He clearly was not under arrest prior to the giving
              of the polygraph or any statements to Detective Fernandez.

              Nevertheless, Miranda was given to the defendant. And I agree
              that Detective Fernandez did not advise the defendant that any
              statements that he made could be used against him later in a
              court of law. I don’t think that in and of itself is fatal.

              The Detective asked the defendant his education. Asked the
              defendant if he was under the influence of any alcohol. All of the
              statements that the defendant made in response to the detective’s
              questioning appeared to be appropriate.

              At no time is it indicated that the defendant has questions about
              what is going on, he doesn’t understand or he’s confused. I don’t
              see any of that. I don’t know if there’s any evidence of that. It
              doesn’t bear that out in the transcript of what I’ve seen so far in
              the transcript, and I don’t think that Detective Fernandez
              indicated that he had difficulty with the defendant understanding
              what was taking place. Although Detective Fernandez allowed
              the defendant to read and sign the Miranda form, he did not
              explain line-by-line what the Miranda form means, and I don’t
              know that there is case law that says a detective has to explain
              line-by-line the Miranda warnings.

              He did go through and tell him you understand that you have the
              right to an attorney. You don’t have to answer these questions.

              He asked the defendant if he understood his Miranda warnings,
              what he read. The defendant acknowledged that he did. So even
              though Detective Fernandez did not say, “Are you aware that
              these statements that you make can be used against you,” I don’t
              think that in and of itself is defective.




                                               9
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 10 of 27 PageID 1545




              Now, if you are to show me a literal translation of the Miranda
              rights that the defendant read and signed and acknowledged that
              he understood and that document is defective, then I believe that
              I would have a different opinion of the case, but I believe that
              Miranda was proper.

              The third point that you make is that Detective Fernandez may
              have made a comment to the defendant that — I don’t know that
              it’s a comment that is untrue, but by the mere fact of the detective
              saying, well, it’s a good thing that they’re not alleging there’s
              force. That is an investigative interrogation technique, if you
              will. Case law is clear during interrogations of defendants, law
              enforcement officers tell them things all of the time that are not
              true and have defendants respond, and that doesn’t make an
              interview of a defendant suppressible. It is an interview
              technique that is used by law enforcement regularly.

              So based upon all of those factors, I’m going to find that the
              confession was freely and voluntarily entered, and I’m going to
              deny the motion to suppress.

       At the hearing, the detective testified that he reviewed a polygraph consent form

 with Soria-Zavala and translated the form from English to Spanish. (Doc. 14-2 at

 131–32) The detective advised Soria-Zavala that he did not have to take the test and

 instructed Soria-Zavala to sign the form only if he wanted to take the test. (Id. at 132)

 The form stated: “I, Roberto Soria-Zavala, do hereby freely and voluntarily submit to

 a polygraph examination . . . .” (Doc. 14-2 at 37) The detective filled out the form

 with Soria-Zavala and reviewed the answers with him for accuracy. (Doc. 14-2 at

 132–33) Soria-Zavala then signed the form. (Id. at 37)

       The detective further testified that he reviewed a Miranda form with Soria-

 Zavala. (Doc. 14-2 at 134) The form was entirely written in Spanish. (Doc. 14-2 at

 39) Soria-Zavala said that he had finished high school. (Id. at 140) The detective

 asked Soria-Zavala to read the form, provided him ample time, and observed him


                                              10
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 11 of 27 PageID 1546




 reading. (Doc. 14-2 at 134–35) The detective advised Soria-Zavala to ask any

 questions if he did not understand the form and instructed him to sign the form if he

 agreed to continue with the polygraph test. (Id. at 134) After Soria-Zavala signed the

 form, the detective told Soria-Zavala that he did not have to answer any questions and

 had a right to an attorney. (Doc. 14-2 at 135, 147) Soria-Zavala confirmed that he

 understood his rights. (Id. at 135)

       The detective never verbally told Soria-Zavala that his statements could be used

 against him in court, but the Miranda form warned him. (Doc. 14-2 at 147–48) Also,

 the detective never verbally told Soria-Zavala that he could leave but instead told him

 that he did not have to take the test. (Doc. 14-2 at 152)

       Miranda v. Arizona, 384 U.S. 436 (1966) holds that “the prosecution may not use

 statements, whether exculpatory or inculpatory, stemming from custodial

 interrogation of the defendant unless it demonstrates the use of procedural safeguards

 effective to secure the privilege against self-incrimination.” Miranda, 384 U.S. at 444.

 Before any questioning, the defendant must be informed that he has the right to remain

 silent, his statement can be used as evidence against him, and he has the right to have

 a retained or appointed attorney present. Miranda, 384 U.S. at 444–45. “Custodial

 interrogation” means “questioning initiated by law enforcement officers after a person

 has been taken into custody or otherwise deprived of his freedom of action in any

 significant way.” Miranda, 384 U.S. at 444. If the defendant indicates that either he

 wants to consult an attorney or that he does not want to participate in an interrogation,

 police may not question him. Miranda, 384 U.S. at 444–45.

                                            11
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 12 of 27 PageID 1547




       Because the detective presented Soria-Zavala with a form written in Spanish

 listing all his Miranda rights, gave him time to read those rights, and asked him to sign

 the form to memorialize his waiver of those rights, the state court did not unreasonably

 apply Miranda. Missouri v. Seibert, 542 U.S. 600, 608–09 (2004) (“[G]iving the warnings

 and getting a waiver has generally produced a virtual ticket of admissibility . . . .”);

 North Carolina v. Butler, 441 U.S. 369, 373 (1979) (“An express written or oral statement

 of waiver of the right to remain silent or of the right to counsel is usually strong proof

 of the validity of that waiver, but is not inevitably either necessary or sufficient to

 establish waiver.”).

       Even though the detective did not read the Miranda rights to Soria-Zavala, the

 detective asked Soria-Zavala to read the rights himself, observed him read the rights,

 and confirmed that he understood the rights. (Doc. 14-2 at 134–35) Soria-Zavala does

 not cite clearly established federal law as determined by the U.S. Supreme Court that

 requires a police officer to verbally advise a defendant of his rights as well. Florida v.

 Powell, 559 U.S. 50, 60 (2010) (“In determining whether police officers adequately

 conveyed the four warnings, we have said, reviewing courts are not required to

 examine the words employed as if construing a will or defining the terms of an

 easement. The inquiry is simply whether the warnings reasonably conve[y] to [a

 suspect] his rights as required by Miranda.”) (citation and quotations omitted and

 alterations in original). Accord United States v. Boon San Chong, 829 F.2d 1572, 1574

 (11th Cir. 1987) (“. . . Chong was advised of his rights in both his native language and

 English and claimed to understand those rights. His election to answer questions

                                            12
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 13 of 27 PageID 1548




 shortly after reading the Chinese Advice of Rights form indicates that he was

 knowingly waiving his rights, despite the language problems.”); United States v.

 Alexander, 441 F.2d 403, 404 (3d Cir. 1971) (“‘There is no requirement as to the precise

 manner in which police communicate the required (Miranda) warnings to one

 suspected of crime. . . .’”) (quoting Bell v. United States, 382 F.2d 985, 987 (9th Cir.

 1967)).

       Finally, Soria-Zavala contended that the detective coerced him by saying, “The

 good thing about what they have reported is that you did not use any force, you didn’t

 try to take off the clothes . . . none of that, they only told me that when you were there

 with them one day you took the opportunity given to you and touched her.” (Doc.

 14-2 at 34) Soria-Zavala asserted that the detective misled him about the seriousness

 of the accusations to coerce his confession. (Id.)

       The detective made this comment after Soria-Zavala waived his rights (Doc.

 14-2 at 148–49) and accurately told him that the victim did not accuse him of either

 using force or trying to take off her clothes. (Doc. 14-2 at 148–50) Because the

 detective’s comment was neither a coercive threat nor went directly to the nature of

 Soria-Zavala’s rights and the consequences of waiving them, the comment did not

 render his confession involuntary. Dickerson v. United States, 530 U.S. 428, 444 (2000)

 (“‘[C]ases in which a defendant can make a colorable argument that a self-

 incriminating statement was ‘compelled’ despite the fact that the law enforcement

 authorities adhered to the dictates of Miranda are rare.’”) (citation omitted); Moran v.

 Burbine, 475 U.S. 412, 423–24 (1986) (“Granting that the ‘deliberate or reckless’

                                            13
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 14 of 27 PageID 1549




 withholding of information is objectionable as a matter of ethics, such conduct is only

 relevant to the constitutional validity of a waiver if it deprives a defendant of

 knowledge essential to his ability to understand the nature of his rights and the

 consequences of abandoning them.”). Accord United States v. Farley, 607 F.3d 1294,

 1328 (11th Cir. 2010) (“Generally, courts have held statements involuntary because of

 police trickery only when other aggravating circumstances were also present.

 Misleading a suspect about the existence or strength of evidence against him does not

 by itself make a statement involuntary.”) (citation omitted).

       The detective complied with the federal constitution and, consequently, the

 state court did not unreasonably apply Miranda. Land v. Allen, 573 F.3d 1211, 1217

 (11th Cir. 2009) (requiring a federal habeas court to “independently ascertain and

 apply Federal law to determine whether the challenged statement was obtained in

 accordance with the Constitution”). Ground One is denied.

 Ground Two

       Soria-Zavala asserts that the trial court violated his right to due process and a

 fair trial by providing the jury during deliberations an unredacted recording with

 evidence of uncharged crimes of sexual abuse. (Doc. 1 at 8–10) The respondent

 contends that the ground is unexhausted and procedurally barred. (Doc. 13 at 23–26)

       Soria-Zavala raised the issue in his brief on direct appeal (Doc. 14-3 at 33–38)

 but neither labeled the issue “federal,” nor cited the federal constitution or a case

 deciding a similar claim on federal law. Reese, 541 U.S. at 32. Because Soria-Zavala

 did not fairly present the federal nature of his claim to the state court, the ground is

                                           14
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 15 of 27 PageID 1550




 unexhausted. Duncan v. Henry, 513 U.S. 364, 366 (1995) (“If a habeas petitioner wishes

 to claim that an evidentiary ruling at a state court trial denied him the due process of

 law guaranteed by the Fourteenth Amendment, he must say so, not only in federal

 court, but in state court.”).

        If Soria-Zavala returned to state court to exhaust the claim, the state court

 would dismiss the claim as procedurally barred. Fla. R. Crim. P. 3.850(c) (“This rule

 does not authorize relief based on grounds that could have or should have been raised

 at trial and, if properly preserved, on direct appeal of the judgment and sentence.”).

 Soria-Zavala does not argue that either cause and prejudice or manifest injustice

 excuses the procedural default. (Doc. 1 at 8–10) Martinez applies only to an ineffective

 assistance of counsel claim and, therefore, cannot excuse the default. Chavez v. Sec’y,

 Fla. Dep’t Corrs., 742 F.3d 940, 945 (11th Cir. 2014). Consequently, the claim is

 procedurally barred from federal review. Snowden, 135 F.3d at 736.

        Also, while the federal petition briefly asserts that the state court violated Soria-

 Zavala’s due process and fair trial rights (Doc. 1 at 8, 10), the ground is otherwise

 based entirely on the violation of state law. (Doc. 1 at 8–10). Soria-Zavala cites only

 state authorities in support of the ground (Doc. 1 at 8–10), and the state law claim is

 not cognizable on federal habeas. Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (“[I]t is only

 noncompliance with federal law that renders a State’s criminal judgment susceptible

 to collateral attack in the federal courts.”); Branan v. Booth, 861 F.2d 1507, 1508 (11th

 Cir. 1988) (“This limitation on federal habeas review is of equal force when a petition,




                                             15
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 16 of 27 PageID 1551




 which actually involves state law issues, is ‘couched in terms of equal protection and

 due process.’”) (citation omitted). Ground Two is denied.

 Ground Three

       Soria-Zavala asserts that trial counsel was ineffective for advising him not to

 testify. (Doc. 1 at 10–11) He contends that he told trial counsel that he wanted to

 testify, and trial counsel advised him not to testify because the prosecution would

 cross-examine him about uncharged crimes of sexual abuse. (Doc. 1 at 10) After an

 evidentiary hearing, the post-conviction court denied the claim as follows (Doc. 14-4

 at 178–80):

               . . . Defendant alleges that counsel was ineffective for providing
               inadequate and flawed advice to Defendant regarding whether
               or not he should testify. Defendant claims that when he
               originally informed counsel he wanted to testify she advised
               against doing so because if Defendant testified, the State would
               be able to delve into Defendant’s alleged inappropriate touching
               of the victim’s sister. Defendant alleges that based on this
               information he chose not to testify at trial.

               At the hearing on this motion, Defendant testified that the only
               reason he agreed not to testify at trial was because counsel had
               advised him that if he did[,] testimony regarding allegations that
               he also inappropriately touched the victim’s sister would be
               introduced. Defendant stated that he would have testified that he
               unintentionally touched the victim during a game of tag.
               However, Defendant testified at the hearing that he did not tell
               counsel that was what happened. He further testified that he did
               not tell Detective Fernandez during their interview that the
               touching was unintentional. Defendant stated that he
               remembered telling Detective Fernandez that he placed his hand
               inside [ ] the victim’s pants in order to touch her vagina.

               Trial counsel [ ] testified that prior to trial she filed a motion in
               limine seeking a ruling that there be no mention of the victim’s
               sister’s allegation that Defendant had inappropriately touched
               her. She testified that the motion in limine was granted. [Trial
               counsel] further testified that although she did not have a specific


                                                16
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 17 of 27 PageID 1552




              recollection of their discussion regarding whether or not to
              testify, she would not have advised Defendant that testimony
              regarding the uncharged touching would come in if he chose to
              testify. She testified that if anything she may have discussed with
              Defendant how he could open the door to such testimony,
              depending on what he said on the stand.

              [Trial counsel] also testified that her advice in a situation where
              an admission is being introduced at trial would be to be aware
              that the admission could be used to impeach Defendant if he
              should change his story. She testified that a video recording was
              played at trial where Defendant admitted to putting his hands
              inside the victim’s pants. She also testified that prior to trial
              Defendant told her that he touched the victim in her vaginal area.
              The Court finds [trial counsel’s] testimony credible. After
              considering Defendant’s allegations, the testimony and evidence
              presented at the hearing, and the record, the Court finds
              Defendant has failed to demonstrate that counsel misadvised
              him regarding his right to testify. As such, [the ground] is denied.

       The state court found trial counsel credible at the post-conviction evidentiary

 hearing, and a state court’s credibility determination receives deference in federal

 court. Nejad v. Att’y Gen., State of Ga., 830 F.3d 1280, 1292 (11th Cir. 2016)

 (“‘Determining the credibility of witnesses is the province and function of the state

 courts, not a federal court engaging in habeas review.’”) (citation omitted).

       At the hearing, trial counsel testified as follows (Doc. 14-4 at 162–68):

              [Prosecutor:]         . . . When you were preparing for trial, did
                                    you become aware through the police
                                    report or through discovery that there was
                                    an allegation made by another juvenile [ ]?

              [Trial counsel:]      Yes, [the victim’s] sister.

              [Prosecutor:]         Okay. And what steps did you take to
                                    make sure that did not come up at trial?

              [Trial counsel:]      I filed a motion in limine asking the court to
                                    rule that no mention of the uncharged



                                              17
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 18 of 27 PageID 1553




                                victim [ ] be brought into the trial, and that
                                motion was granted.

             ...

             [Prosecutor:]      Was it your intent going into that trial to
                                maintain keeping that information out
                                throughout the entire trial?

             [Trial counsel:]   Yes.

             [Prosecutor:]      And what was the gist of Detective
                                Fernandez’s testimony?

             [Trial counsel:]   He conducted a polygraph examination on
                                Mr. Soria that was audio and video
                                recorded, and that was actually played for
                                the jury where Mr. Soria admitted to
                                touching [the victim] specifically sticking
                                his hands inside of her pants and that was
                                played for the jury.

             ...

             [Prosecutor:]      Was your intent in meeting with Mr. Soria
                                to go over what he had told [his former trial
                                counsel]?

             [Trial counsel:]   Yes.

             [Prosecutor:]      And that was a face-to-face meeting
                                between you and Mr. Soria prior to trial,
                                correct?

             [Trial counsel:]   Yes.

             [Prosecutor:]      Okay. Was part of that information that
                                you wanted to review with him the fact that
                                he had admitted to [his former trial
                                counsel] touching the victim on her
                                vagina?

             [PCR counsel:]     Objection, assumes facts not in evidence
                                and hearsay.

             [Court:]           Overruled.


                                          18
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 19 of 27 PageID 1554




             [Trial counsel:]   Yes, I wanted to confirm what he told [his
                                former trial counsel], but independent of
                                that my notes reflect that Mr. Soria told me
                                that he touched [the victim] once and it was
                                in her vagina area outside of her clothing is
                                what he told me.

             [Prosecutor:]      Okay. What significance did that have
                                going into the trial as far as your defense
                                strategy?

             [Trial counsel:]   Well, I filed a motion to suppress the
                                polygraph interview. That was denied. So
                                we were left with the statement of his
                                admission. So him and I discussed and my
                                notes reflect our theory of defense would be
                                that this was an accidental touching and
                                not an intentional touching because we
                                were going to have to deal with his
                                admission to Detective Fernandez.

             ...

             [Prosecutor:]      At some point in the trial it came time that
                                Mr. Soria was going to be asked whether
                                he wanted to testify. Do you recall that in
                                the trial?

             [Trial counsel:]   Yes.

             [Prosecutor:]      Do you recall having conversations with
                                Mr. Soria about whether or not he wished
                                to testify?

             [Trial counsel:]   Yes. In Judge Tharpe’s courtroom, he
                                requires a form to be filled out, that I sign
                                [ ] and Mr. Soria signs [ ] after we converse
                                about his right to testify, and so that is done
                                in all Judge Tharpe’s trials. That was done
                                in this case.

             [Prosecutor:]      Do you have any recollection if Mr. Soria
                                ever told you that he, in fact, wanted to
                                testify?




                                          19
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 20 of 27 PageID 1555




             [Trial counsel:]   I do not.

             [Prosecutor:]      Would the — him signing the form, would
                                that indicate that that was his wish?

             [Trial counsel:]   Yes.

             [Prosecutor:]      Do you recall any specific conversations
                                with him about his right to testify?

             [Trial counsel:]   I don’t have a specific recollection of the
                                actual discussion, but my advice in a
                                situation where we have a statement being
                                introduced where there’s an admission
                                would be, be aware that that admission
                                should you change your story could be
                                used to impeach you if you should change
                                what you told the police.

                                And so that would have been the advice
                                that I would have given in discussing
                                whether — you know, his right to testify.

             [Prosecutor:]      And also would part of that advice be going
                                over the motion in limine, the fact that you
                                had kept some evidence out?

             [Trial counsel:]   Correct. I would not have advised him that
                                should he testify that the uncharged
                                touching would come in, but I may have
                                had a discussion with him that depending
                                on what he said could have opened the
                                door. For example, something like I’ve
                                never touched anyone ever before in my
                                life potentially could open the door to the
                                uncharged touching, but I would not have
                                said just because you testify, that’s coming
                                in. That would not have been my advice.

             [Prosecutor:]      And do you specifically recall giving that
                                advice that Mr. Soria said that you did?

             [Trial counsel:]   No, I do not have a specific recollection of
                                discussing the uncharged victim at all with
                                regards to testifying.




                                            20
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 21 of 27 PageID 1556




       Trial counsel denied advising Soria-Zavala that the uncharged conduct would

 be introduced if he testified, and the state court determined that her testimony was

 credible. Nejad, 830 F.3d at 1292. Trial counsel would have advised Soria-Zavala

 that he could open the door to the admission of the uncharged conduct if he testified.

 This advice was sound. The prosecutor could have impeached Soria-Zavala’s

 credibility like any other witness. Butler v. State, 842 So. 2d 817, 827 (Fla. 2003).

 “[I]mpeachment may be through questioning concerning prior acts of misconduct in

 a situation where the defendant has testified on direct examination that he has not or

 would not participate in such misconduct.” Butler, 842 So. 2d at 827. Accord Calloway

 v. State, 210 So. 3d 1160, 1186 (Fla. 2017) (“Calloway opened the door to cross-

 examination about his participation in the Twin robbery. He stated several times on

 direct examination that he would not know how to commit a robbery and he was not

 the sort of individual who would engage in violent criminal activity such as robbery or

 homicides.”).

       Also, Soria-Zavala contended that he would have testified that he accidentally

 touched the victim during the game of tag. (Doc. 14-4 at 141) However, he initially

 told police that he did not touch the victim. (Doc. 14-4 at 555) He then told police

 that he may have accidentally touched the victim while sitting on the stairs. (Id. at

 556–57) At the police station, he admitted to touching the victim while they were

 playing outside. (Id. at 656–63) When the detective asked Soria-Zavala why he

 touched the victim, he responded, “The truth is, I don’t know. I don’t know really.”

 (Doc. 14-2 at 660)

                                           21
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 22 of 27 PageID 1557




       In his confession, Soria-Zavala did not claim that the touching during the game

 of tag was an accident. If he had testified that the touching was an accident, the

 prosecutor would have impeached him with this material omission and his other prior

 inconsistent statements. Fla. Stat. § 90.608(1). Accord Hawn v. State, 300 So. 3d 238,

 242 (Fla. 4th DCA 2020) (“‘[A]n omission in a previous out-of-court statement about

 which the witness testifies at trial’ can be considered an inconsistent statement for

 impeachment purposes, if the omission is a ‘material, significant fact rather than mere

 details and would naturally have been mentioned.’”).

       Because trial counsel’s advice was correct and the outcome would not have

 changed, the state court did not unreasonably apply Strickland. Preston v. Sec’y, Dep’t

 Corrs., 745 F. App’x 835, 838 (11th Cir. 2018); Jones v. Sec’y, Dep’t Corrs., 487 F. App’x

 563, 567 (11th Cir. 2012). Ground Three is denied.

 Ground Four

       Soria-Zavala asserts that trial counsel was ineffective for advising him that the

 maximum sentence that he faced if convicted was 15 years. (Doc. 1 at 12–13) He

 contends that he relied on trial counsel’s advice to reject the prosecution’s 10-year offer

 and later discovered that the maximum sentence was 30 years. (Doc. 1 at 13) After

 the jury convicted Soria-Zavala, the trial court sentenced him to 25 years. (Doc. 1 at

 15) The respondent correctly argues that the ground is unexhausted and procedurally

 barred. (Doc. 13 at 34–36) Soria-Zavala raised the claim in neither his post-conviction

 motion (Doc. 14-3 at 79–93) nor his brief on appeal. (Doc. 14-4 at 209–24) Soria-




                                             22
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 23 of 27 PageID 1558




 Zavala concedes that he did not exhaust the claim but argues that Martinez excuses the

 procedural default. (Doc. 1 at 12–15)

       A defendant is entitled to the effective assistance of counsel during plea

 negotiations. Hill v. Lockhart, 474 U.S. 52, 57 (1985). To demonstrate prejudice, the

 defendant must show that “but for the ineffective advice of counsel there is a

 reasonable probability (1) that the plea offer would have been presented to the court

 (i.e., that the defendant would have accepted the plea and the prosecution would not

 have withdrawn it in light of intervening circumstances), (2) that the court would have

 accepted its terms, and (3) that the conviction or sentence, or both, under the offer’s

 terms would have been less severe than under the judgment and sentence that in fact

 were imposed.” Lafler v. Cooper, 566 U.S. 156, 163–64 (2012).

       Martinez does not excuse the procedural default. The prosecutor charged Soria-

 Zavala with lewd and lascivious molestation of a minor in violation of section

 800.04(5)(a), (b), Florida Statutes. (Doc. 14-2 at 46) The crime was a life felony and

 punishable by either life in prison or a prison term of at least 25 years to life followed

 by probation for life. Fla. Stat. § 775.082(3)(a)(4) (2009).

       Soria-Zavala knew that the maximum sentence was not 15 years because at the

 suppression hearing he heard, through the assistance of an interpreter, trial counsel

 explain to the trial judge (Doc. 14-2 at 163–64) (bolding added):

              [Trial counsel:]     Detective Fernandez, he even used the
                                   term a simple touching versus using force
                                   or taking off clothes. Well, we all know
                                   that for purposes of a lewd and lascivious
                                   molestation, that doesn’t matter. Whether


                                            23
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 24 of 27 PageID 1559




                                   he used force or took off their clothes does
                                   not make it any less serious. In fact, he’s
                                   charged with a life felony based on a
                                   25-year minimum mandatory on this case,
                                   and with that statement, Detective
                                   Fernandez is misleading him into believing
                                   that because it was a simple touching, he’s
                                   not going to be charged with anything
                                   serious.

                                   ...

                                   So it’s our position that it was a direct result
                                   of that statement and implying that these
                                   allegations were not as serious. Well, we
                                   know under our law it’s irrelevant whether
                                   he used force or took off their clothes
                                   because that touching that he admitted to
                                   resulted in a life felony with a 25-year
                                   minimum mandatory.

       Shortly after, at the same hearing, the following ensued between the parties and

 the trial judge (Doc. 14-2 at 167):

              [Prosecutor:]        I don’t know if — I want to make sure on
                                   the record there is an offer outstanding, ten
                                   years Florida state prison followed by ten
                                   years sex offender probation. I want to
                                   know at this point if that is accepted or
                                   rejected before moving on.

              [Trial counsel:]     Yes, sir.

              [The Court:]         Yes, sir, what?

              [Trial counsel:]     He’s rejecting the offer.

              [The Court:]         Okay. Thank you.

              [Prosecutor:]        Thank you.




                                               24
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 25 of 27 PageID 1560




       Also, Soria-Zavala does not allege either details of the communications between

 him and trial counsel about the plea or specific facts which show that he would have

 accepted the plea instead of going to trial. In his petition, he instead generally alleges

 (Doc. 1 at 13) (footnote omitted):

              Prior to trial, an off-the-record plea was offered to the petitioner
              from trial counsel. The offer was for 10 years minimum
              mandatory. Petitioner’s counsel relayed this plea to the
              petitioner at the county jail and advised petitioner that he faced
              a maximum sentence of 15 years if he proceeded to trial[.]
              [U]ltimately, petitioner chose to go to trial and he was convicted
              of lewd or lascivious molestation and sentenced to 25 years in
              state prison.

              Petitioner affirmatively asserts had his counsel properly advised
              him of the statutory maximum faced upon conviction, he would
              have never turn[ed] down the favorable plea offer, but rather,
              would have entered into the plea and be sentenced to a term of
              10 years incarceration with approximately 10 months [of] jail
              time credit. . . . [C]ounsel failed to advise petitioner of the
              maximum penalties faced, but most significantly, misadvised
              him that the statutory maximum was 15 years instead of 30
              years, before he turned down a favorable plea.

       Finally, Soria-Zavala rejected the 10-year offer, even though he confessed to the

 detective that he had touched A.A.’s vagina while she was leaning on a car. Soria-

 Zavala memorialized that confession in a signed, handwritten note. Police recorded

 a video of the confession as well. Despite that overwhelming, uncontroverted evidence

 of his guilt, he rejected the extremely favorable offer and went to trial.

       Because the record refutes the claim and Soria-Zavala does not allege specific

 facts in support of the claim, he does not show that the claim has “some merit” under

 Martinez. Martinez, 566 U.S. at 14. Hittson v. GDCP Warden, 759 F.3d 1210, 1264–65

 (11th Cir. 2014) (concluding that a petitioner did not show cause under Martinez


                                              25
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 26 of 27 PageID 1561




 because he failed to state a claim under the rules governing federal habeas cases); Diaz

 v. United States, 930 F.2d 832, 835 (11th Cir. 1991) (“Given appellant’s awareness of

 the plea offer, his after the fact testimony concerning his desire to plead, without more,

 is insufficient to establish that but for counsel’s alleged advice or inaction, he would

 have accepted the plea offer.”); Osley v. United States, 751 F.3d 1214, 1224–25 (11th

 Cir. 2014) (“While Osley’s denial of guilt surely is not dispositive on the question of

 whether he would have accepted the government’s plea offer, it is nonetheless a

 relevant consideration.”). Consequently, Ground Four is procedurally barred from

 federal review. Engle v. Isaac, 456 U.S. 107, 129 (1982) (“[A]ny prisoner bringing a

 constitutional claim to the federal courthouse after a state procedural default must

 demonstrate cause and actual prejudice before obtaining relief.”).

        It is therefore ORDERED:

        1.    The petition for the writ of habeas corpus (Doc. 1) is DENIED.

        2.    The Clerk is directed to enter judgment against Soria-Zavala and close

 this case.

        3.    Soria-Zavala neither makes a substantial showing of the denial of a

 constitutional right nor demonstrates that reasonable jurists would find debatable both

 the merits of the underlying claims and the procedural issues. 28 U.S.C. § 2253(c)(2);

 Slack v. McDaniel, 529 U.S. 473, 478 (2000).            Consequently, a certificate of

 appealability and leave to appeal in forma pauperis are DENIED.




                                            26
Case 8:18-cv-00327-CEH-AEP Document 15 Filed 03/01/21 Page 27 of 27 PageID 1562




       DONE AND ORDERED in Tampa, Florida this 1st day of March, 2021.




 Copies furnished to:

 All parties of record including unrepresented parties, if any




                                            27
